     Case: 4:21-cv-00278-SRW Doc. #: 2 Filed: 03/04/21 Page: 1 of 2 PageID #: 5




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    UNITED STATES OF AMERICA,                              )
                                                           )
                    Plaintiff,                             )
                                                           )
             v.                                            )            No. 4:20-CR-773 HEA
                                                           )
    CINQUE BRANDON,                                        )
                                                           )
                    Defendant.                             )

                                     MEMORANDUM AND ORDER

         This matter is before the Court sua sponte. On March 3, 2021 defendant Cinque Brandon

filed a motion with the Court titled, “Defamation.” In his motion, defendant outlines damage he

suffered from what he asserts was an “illegal arrest” on October 14, 2020, by St. Louis City Police

Officers at 8743 Annetta Avenue, St. Louis, Missouri. 1 Defendant states that as a result of his

arrest by St. Louis City Police Officers, he was charged with a revocation of his supervised

release. 2

         The type of relief sought by defendant cannot be obtained in his criminal action. Rather,

he can only obtain damages in an action brought pursuant to 42 U.S.C. § 1983. As a result, the

Court will administratively terminate the pending motion in his criminal action and will utilize his

motion to open a new civil action brought pursuant to 42 U.S.C. § 1983.

         Accordingly,


1
 See also, Docket No. 19, Letter to former United States Attorney, Jeff Jensen.
2
 According to the Indictment filed on December 10, 2020, defendant has been charged with the following offenses in
this action: (1) felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); (2) possession with intent to
distribute a controlled substance (methamphetamine), in violation of 21 U.S.C. 841(a)(1); (3) possession with intent
to distribute a controlled substance (crack), in violation of 21 U.S.C. § 841(a)(1); and (4) possession of a firearm in
furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1). However, in United States v. Brandon,
4:15CR255 HEA (E.D.Mo), defendant has been charged with a revocation of his supervised release term. Although
the supervised release revocation was originally set for hearing on January 4, 2021, the matter has been continued
until resolution of the instant matter.
   Case: 4:21-cv-00278-SRW Doc. #: 2 Filed: 03/04/21 Page: 2 of 2 PageID #: 6




       IT IS HERBY ORDERED that the Clerk is directed to administratively terminate

defendant’s motion for relief [ECF No. 25] and to open it as a new civil brought pursuant to 42

U.S.C. § 1983 filed by a prisoner.

       Dated this 4th day of March, 2021.



                                               /s/ John M. Bodenhausen
                                               JOHN M. BODENHAUSEN
                                               UNITED STATES MAGISTRATE JUDGE




                                              2
